DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Double Patenting
Claims 1-2, 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of copending Application No. 16/623,807 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 4 of ‘807 clearly anticipates claims 1-2 of the instant application.
Claims 6, 9-19, 21-24, 25-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7, 9-19, 23-26, 21-22 of copending Application No. 16/623,807 in view of Heo et al. (US 9,435,425).  Copending claim 1 of the ‘807 application does not include the subject matter of copending claim 20, e.g. a sensor connected to the control system that detects a manual intervention by the user and sends a corresponding signal to the control system. However, as evidenced by Heo, described below, such a system was commonly known at the time of the invention, whereby one of ordinary skill in the art would have Heo, col. 22, lines 3-12). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Objections
Claim 18 is objected to because of the following informalities:  
Claim 18, line 4 reads “the actuator of the other axis of rotation” and should read –the second actuator of the other axis of rotation— to maintain antecedent basis to claim 17.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
Claims 1-2, 6, 9, 11-12, 15-23, 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Heo et al. (US 2015/0362068), in view of Heo et al. (US 9,435,425) and Shine et al. (US 2017/0138464).
Regarding claims 1, 6, 11, 16-18, Heo discloses a device for selecting gear stages in motor vehicles, comprising: an operating element (100) which selects the respective gear stage and is configured to be manually pivotable or rotatable with respect to at least one axis of rotation (the disclosed structure is considered to be inherently capable of the functional limitation in accordance with MPEP 2114, insomuch as the shift lever is manipulated by the user); at least one actuator (400) that acts upon the operating element to produce haptic feedback for a user (para. 17, 28, 30); at least one position sensor (fig. 1; para. 45) that is configured for determining pivot or rotational position of the operating element relative to the at least one axis of rotation and 300) which actuates the actuator and generates gear stage control signals in dependence of position of the operating element (para. 30-31), said control system being configured for determining a shift position of the operating element (fig. 1; para. 45) and also for producing a control signal for the movement and/or haptic feedback of the operating element taking into account the position signal of the position sensor (fig. 1; para. 47-49); wherein different gear stages are associated with different shifting thresholds of the operating element for shifting into another gear stage (para. 30); wherein the shifting thresholds define a gear range (i.e., the “gear range” is the physical space that the shift lever can occupy while remaining in a gear; by para. 30, the physical space is variable), which extends around the respective shift position of a gear stage and within which the operating element3Application No.: PCT/EP2018/066758Docket No.: 0696.0109 is movable without triggering a gear stage control signal (travel distance of shift lever between shift stages; see description of, e.g., paras. 12, 14, 30); and wherein the gear ranges of adjacent shift positions overlap (by para. 30, “the distances between the shift positions can be set to various distances” and “the various shift positions are not absolute positions, but indicate relative positions to which the shift lever 100 can travel;” by para. 41, “the travel distance of the shift lever 100 from the P position to the R position and the travel distance of the shift lever 100 from the R position to the P position can be set different from each other;” plainly, the physical space for a shift position X at, e.g., time T1 will overlap with the physical space for a different shift position Y at, e.g., time T2).   
Heo is silent on the at least one actuator producing haptic feedback by vibration of the operating element about the at least one axis of rotation; wherein the operating element is connected to the axis of rotation; wherein the selector lever is configured to be pivotable or rotatable about two axes of rotation, and wherein the axes of rotation extend substantially perpendicular to one another; wherein two actuators are present, and the actuator is assigned to the one axis of rotation, and wherein the second actuator is assigned to the other axis of rotation; wherein the actuator of the one axis of rotation is controllable in dependence of the position of the operating element with respect to the other axis of rotation and/or the actuator of the other axis of rotation is controllable in dependence of the position of the operating element with respect to the one axis of rotation. 
Heo ‘425 teaches at least one actuator (110, 120) producing haptic feedback by vibration of the operating element about the at least one axis of rotation (col. 12, lines 28-31); wherein the operating element (30) is connected to the axis of rotation (fig. 8); wherein the selector lever (30) is configured to be pivotable or rotatable about two axes of rotation (fig. 8; col. 6, lines 58-64), and wherein the axes of rotation extend substantially perpendicular to one another (fig. 8; col. 6, lines 58-64); wherein two actuators (110, 120) are present, and the actuator (110) is assigned to the one axis of rotation (fig. 8; col. 6, lines 58-64), and wherein the second actuator (120) is assigned to the other axis of rotation (fig. 8; col. 6, lines 58-64); wherein the actuator (110) of the one axis of rotation is controllable in dependence of the position of the operating element with respect to the other axis of rotation and/or the actuator (120) of the other axis of rotation is controllable in dependence of the position of the operating element with respect to the one axis of rotation (fig. 17; col. 12, lines 33-40). It would have been obvious to one of ordinary skill in the art prior to the time of effective filing to combine the teachings of Heo ‘425 with the structure of Heo, for the expected advantage of improved drivers’ convenience (Heo, col. 22, lines 1-12); or more rapid or accurate control (Heo, col. 22, lines 1-12). 
Heo is silent that the at least one position sensor is disposed on the actuator; wherein the position sensor is disposed directly at or on the axis of rotation. 
Shine shows in fig. 3 a position sensor (54) is disposed on an actuator (52); wherein the position sensor (54) is disposed directly at (the scope of the term “at” includes “near”) or on the axis of rotation (fig. 3). It would have been obvious to one of ordinary skill in the art prior to the time of effective filing to combine the teachings of Shine and Heo for the expected advantage of providing a compact arrangement.  
Regarding claim 2, Heo discloses the device for selecting gear stages in motor vehicles according to Claim 1, wherein the operating element is configured both for manual actuation by the user (para. 17, 26) and also for an automatic shift movement by the actuator actuated by the control system (para. 28). 
Regarding claim 9, Heo discloses the device for selecting gear stages in motor vehicles according to Claim 1, wherein the at least one actuator is configured as an electric motor (para. 29). 
Regarding claim 12, Heo discloses the device for selecting gear stages in motor vehicles according to Claim 1, wherein the haptic feedback further includes feedback selected from the group consisting of: force feedback, at least one virtual limit stop, a virtual lateral guide, a virtual gate guide, an emulated detent, and a combination of one or more of the foregoing (para. 28, 30).  
Regarding claim 15, Heo discloses the device for selecting gear stages in motor vehicles according to Claim 1, wherein the operating element is configured either as a selector lever and/or as a rotary knob (para. 25-26).  
Regarding claim 19, Heo discloses the device for selecting gear stages in motor vehicles according to Claim 4, wherein overlap of the gear ranges of adjacent shift positions is approximately 1/4 to 1/2 of the width of a gear range (fig. 2 shows the claimed arrangement; see para. 48-49).  
Regarding claim 20, the combination of Heo and Heo ‘425 suggests the device for selecting gear stages in motor vehicles according to Claim 1, further comprising a sensor connected to the control system that detects a manual intervention by the user and sends a corresponding signal to the control system (intention sensing unit 400 of Heo ‘425, col. 20, lines 3-35).  
Regarding claim 21, Heo discloses a method for selecting gear stages in motor vehicles comprising a device according to Claim 1, wherein the different gear stages are associated with different shifting thresholds of the operating element for shifting into another gear stage, and wherein the control system initiates a gear stage change as soon as a shifting threshold is exceeded in the direction of the shift position associated with said operating element (para. 30, 47-49).  
Regarding claim 22, Heo discloses the method for selecting a gear stage of a motor vehicle according to Claim 21, wherein when the operating element is moved manually by a user, the actuator produces a variable restoring force which, as force feedback, is opposite to an adjusting force introduced into the operating element by the user (para. 28).  
Regarding claim 23, Heo discloses the method for selecting gear stages in motor vehicles according to Claim 22, wherein the restoring force is a function of the position of the operating element (para. 28, 30, 47-49).
Regarding claim 25, Heo discloses the method for selecting gear stages in motor vehicles according to claim 21, wherein the actuator moves the operating element into a predetermined position (para. 28). 
Regarding claim 26, Heo discloses the method for selecting gear stages in motor vehicles according to claim 25, wherein the predetermined position corresponds to an automatically engaged or predefined gear stage (para. 28). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Heo et al. (US 2015/0362068), Heo et al. (US 9,435,425) and Shine et al. (US 2017/0138464), in view of Hanlon et al. (US 2010/0025539).
Regarding claim 10, Heo discloses the device for selecting gear stages in motor vehicles according to Claim 5, wherein the actuator (400) is configured as a motor and the control system is configured for producing a commutation signal for the motor taking into account the position signal of the position sensor (fig. 1); but lacks the explicit teaching wherein the actuator is configured as a BLDC motor.  
Hanlon teaches an actuator configured as a BLDC motor (para. 3, 16). 
It would have been obvious to one of ordinary skill in the art prior to the time of effective filing to use the BLDC motor as taught by Hanlon in combination with the structure of Heo, for the purpose of allowing a compact, lightweight arrangement (Hanlon, para. 5). 

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Heo et al. (US 2015/0362068), Heo et al. (US 9,435,425) and Shine et al. (US 2017/0138464), in view of Alghooneh et al. (US 2018/0275759) and Nelson et al. (US 2014/0318293).
Regarding claims 13-14, Heo discloses the device for selecting gear stages in motor vehicles according to Claim 1, respectively, wherein the haptic feedback includes a vibration of the operating element about at least one axis of rotation, as taught above, but is silent wherein, on a contact surface of the operating element provided for the user, the amplitude of the vibration has an arc length in a range of approximately 0.2 mm to approximately 0.5 mm; wherein the haptic feedback includes a vibration of the operating element having a vibration frequency between 5 Hz and 100 Hz. 
Alghooneh is in the related field of endeavor of rendering haptic feedback (abstract) and teaches a vibration frequency between 5 Hz and 100 Hz (para. 34). 
Further, as evidenced by the disclosure of Nelson, vibrating, haptic feedback systems embedded within a vehicle knob or lever (para. 17) were known to be advantageous to drivers insomuch as the driver can pay full attention to the road while waiting for tactile, haptic feedback of the shift knob (para. 6); and could be controlled (para. 17-18) to configure the strength of the vibrations between low, medium, and high (para. 20).  
Therefore, following from the above discussion, it would have been obvious to one of ordinary skill in the art prior to the time of effective filing to combine the teachings of Alghooneh with the structure suggested by the combination, for the expected advantage of providing information to a driver through tactile feedback.  

Response to Arguments
Applicant’s arguments concerning the shifting thresholds defining a gear range of Heo have been considered but are not persuasive.
The thrust of Applicant’s arguments are that Heo does not disclose shifting thresholds that define a gear range which extend around a respective shift position of a gear stage and within which the operating element is movable without triggering a gear stage control signal, and the gear ranges of adjacent shift positions overlap (Remarks, page 8). This is not persuasive. The limitations have been mapped to the art in the body of the rejection above; and it appears Applicant is arguing the scope of the limitations more narrowly than what is claimed. The Examiner notes that in a monostable gear shift lever (i.e., push the lever “down” from a central stable position in order to cycle from P to R, and the lever returns to the central stable position; then push the lever “down” from a central stable position in order to cycle from R to N, etc.), the physical positions of the shift lever that correspond to each gear will necessarily overlap (i.e., the position of the shift lever from the central stable position to the “down” position is common to every gear selection). This is different from, for instance, a known conventional lever mechanism that has absolute positions for each of the gear selections and the physical positions of the shift lever that correspond to each gear do not overlap (i.e., the physical position of the shift-lever from position X1 to X2 is P, position X2 to X3 is N, etc.). The disclosure of Heo is a monostable shift lever that further allows variable shift-lever travel-distances to be set (e.g., the total “throw” when shifting from P to R can be smaller than the total throw when shifting from R to P; but the physical positions of the shift lever when moving from either of R or P overlap in some portion of the respective throws).
Applicant’s remaining arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. SCOTT FIX whose telephone number is (571)272-8535.  The examiner can normally be reached on M-Th 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J. Kelleher can be reached on (571)272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T. SCOTT FIX/Examiner, Art Unit 3658                                                                                                                                                                                                        

/JAKE COOK/PRIMARY EXAMINER, ART UNIT 3658